                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Roy Ross Sharpe,                            )       C/A No. 2:18-cv-02965-DCC
                                            )
                               Plaintiff,   )
                                            )
vs.                                         )
                                            )                  ORDER
Ronald Hollister, John Vandemosten, Marshall)
Stowers,                                    )
                                            )
                               Defendants. )
_____________________________________ )

       This matter is before the Court on Plaintiff’s Complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. On January 1, 2019, Defendants

filed a Motion to Dismiss. ECF No. 17. Plaintiff filed a Response in Opposition, and

Defendants filed a Reply. ECF Nos. 21, 22. In accordance with 28 U.S.C. ' 636(b) and

Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate

Judge Mary Gordon Baker for pre-trial proceedings and a Report and Recommendation

(AReport@). On February 25, 2019, the Magistrate Judge issued a Report recommending

that the Motion be granted without prejudice and that Plaintiff be allowed to amend the

Complaint to name the appropriate parties. ECF No. 23. The Magistrate Judge advised

the parties of the procedures and requirements for filing objections to the Report and the

serious consequences if he failed to do so. No party has filed no objections, and the time

to do so has passed.
       The Magistrate Judge makes only a recommendation to this Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. ' 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that Ain the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.@ (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report=s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

The Motion to Dismiss is GRANTED. Plaintiff is directed to file an Amended Complaint

within 21 days plus three days for mail time. Plaintiff is reminded that an amended

complaint replaces the original complaint and should be complete in itself. See Young v.

City of Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”) (citation and

internal quotation marks omitted); see also 6 Charles Alan Wright et al., Federal Practice

and Procedure § 1476 (3d ed. 2017) ("A pleading that has been amended under Rule
15(a) supersedes the pleading it modifies and remains in effect throughout the action

unless it subsequently is modified. Once an amended pleading is interposed, the original

pleading no longer performs any function in the case . . . .").   If Plaintiff fails to file an

amended complaint, this action will be subject to dismissal for failure to prosecute and

failure to comply with an Order of this Court.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
May 13, 2019
Spartanburg, South Carolina




                                NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
